ON REHEARING.
PER CURIAM.
(10, 11) On rehearing, for the first time, appellant contends that the exception of three precincts, within, or partly within, the city of Birmingham, from the territorial jurisdiction of the inferior court in lieu of justices of the peace, had the effect of taking the act creating the court without the authority of section 168 of the Constitution. The argument is that such inferior courts must have jurisdiction over all the precincts within or partly within the city or incorporated town where they are established. “Every enactment is presumptively constitutional, and therefore valid, and he who assails it assumes the obligation to demonstrate beyond a reasonable doubt its violation of the fundamental law.” — State, ex rel. v. Greene, 154 Ala. 249, 46 South. 268.
The court refers the word “all,” where it occurs in the phrase “in lieu of all justices of the peace therein,” to the justices of the peace within the territory of the court to be created rather than to the justices of the peace in all the precincts within, or partly within, the city or incorporated town where the court is established. The court finds in section 168 of the Constitution no imperative language requiring that all precincts within, or partly *300within, the city or incorporated town shall be included within the jurisdiction of any inferior court established in lieu of justices of the peace. The matter was thus, in the opinion of the court, left to be determined by the wisdom of the Legislature. If the Legislature may have acted unwisely in excepting precincts 45, 52, and 29 from the territorial jurisdiction of the inferior court established at Birmingham, that is a matter for the correction of which the court has no authority.
All the Justices concur.